Citation Nr: 0210966	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for Raynaud's syndrome 
as secondary to in-service tobacco use and/or nicotine 
dependence.

3. Entitlement to service connection for residuals of cancer 
of the jaw and mandible as secondary to in-service tobacco 
use and/or nicotine dependence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
September 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2000, the veteran and his spouse, with the 
assistance of an accredited representative, appeared and 
testified at a hearing conducted by and at the RO in Waco, 
Texas.  A transcript of the hearing has been associated with 
the claims file.

The Board remanded this matter in January 2001 and January 
2002.


FINDINGS OF FACT

1. All notification and development of the claims, as 
required by VA's duty to assist the veteran, has been 
completed.

2. The veteran acquired nicotine dependence during service.

3. Nicotine dependence and the continued use of tobacco post-
service caused Raynaud's syndrome and cancer of the jaw 
and mandible.



CONCLUSIONS OF LAW

1. Nicotine dependence was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2. Cancer of the jaw and mandible arising subsequent to 
service was a proximate result of a disease process that 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2001); 
VAOPGCPREC 19-97.

3. Raynaud's syndrome arising subsequent to service was a 
proximate result of a disease process that was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a); VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Enlistment examination in October 1946 showed all systems as 
normal, with no defects or positive findings on testing.  The 
veteran was treated in November 1946 for gastroenteritis; in 
December 1946 for athlete's foot; in January 1947 for a chin 
rash; in July 1947 for tonsillitis; in January 1948 for a 
chin laceration; and in July 1948 for sinusitis.  

Separation examination in September 1949 revealed no 
significant abnormalities.  The examiner noted a well-healed 
1/2 centimeter scar on the left wrist from 1943; a well-healed 
1 cm scar on the chin from 1949, and pes planus.  The summary 
of pertinent history included sinusitis in 1945, as well as 
"usual childhood diseases."  The balance of the examination 
was unremarkable.

A July 1990 letter from Dr. JL (initials) to the Social 
Security Administration reported the veteran as having a 
profound smoking history for the past 45 years with an 
average of two packs or more per day.

In August 1990, the veteran presented to the M.D. Anderson 
Cancer Clinic with a four-month history of a slowly evolving 
lesion on the floor of his mouth.

A September 1990 admission to the M.D. Anderson Cancer Clinic 
for biopsy of the oral cavity at the floor of the mouth 
revealed partially necrotic skin diagnosed as squamous 
carcinoma, moderately differentiated.  Debridement and 
reconstructive surgery of the jaw/mandible were conducted at 
that time.

M.D. Anderson Cancer Clinic treatment and follow-up notes 
show a reported medical and social history positive for a 100 
pack per year smoking habit. 

Harris Methodist hospital consultation in October 1990 
summarized M.D. Anderson's treatment but added that the 
veteran's mouth lesion initially presented in June 1989.

In a statement received in January 1998, the veteran noted 
having Raynaud's Syndrome since the late 1980s, reportedly 
diagnosed by a Dr. MD, who attributed the disorder to heavy 
smoking.

In April 1999, a private facility conducted an internal 
medicine examination.  The veteran reported a history of 
three to four pack-a-day smoking for many years.  Pertinent 
diagnostic impression included previous oral squamous 
carcinoma.  

In May 1999, the veteran submitted a news article that 
essentially reports that VA must pay benefits to veterans who 
can show that their illness is connected to smoking that 
began during military service.


In September 1999, the RO received a letter from the 
veteran's brother-in-law.  He stated that, to the best of his 
knowledge, the veteran was a non-smoker prior to service and 
that upon his return from service, it was obvious that he had 
become a smoker.

The veteran's cousin also submitted a letter in September 
1999.  She stated that, to the best of her knowledge, the 
veteran was not a smoker until he went into service.

In January 2000, the veteran testified that Raynaud's 
syndrome was first diagnosed in 1982 or 1983.  Cancer of the 
jaw and mandible was reportedly diagnosed in April 1990.  He 
stated that he began using tobacco during basic training, 
specifically Camel cigarettes.  His drill sergeant allowed 
for periodic smoke breaks, and the veteran was taught how to 
"field strip cigarettes", according to his testimony.

The veteran testified that he began smoking in 1946.  He 
could purchase cigarettes for a nominal price of one dollar 
per carton at the military store in Germany.  He began 
smoking only two to three packs per week, but this increased 
during service until he was smoking one and one-half packs 
per day at the time of discharge from service in 1949, 
according to his testimony.  He added that his smoking habit 
increased to four packs per day.  

The veteran's spouse testified in January 2000 that she did 
not witness the veteran smoking until after he separated from 
service.  Her testimony further suggested that the veteran's 
minimal attempts to quit smoking failed.  

In a February 2000 letter, treating Dr. MD stated the veteran 
was in for routine check-ups, and in 1986 complained of 
Raynaud's phenomenon.  Since there was no history of cold 
exposure, Dr. MD assumed it was related to the heavy use of 
nicotine.

Conway Regional Medical Center consultation in February 2000 
for pneumonia and hypertension noted a 45+ year history of 
two to five pack-per-day smoking.



In February 2001, the RO received a letter from a high school 
classmate of the veteran.  He attested to the fact that the 
veteran did not smoke in high school (1943-1946) and only 
began smoking after enlistment in service.

VA conducted an arteries, veins, and miscellaneous 
examination in April 2001.  After a thorough review of the 
claims file, the examiner stated it was impossible to 
determine when the veteran started smoking but that all lay 
statements pointed to service as the onset.  The examiner 
noted it was also impossible to state that the veteran became 
addicted to cigarette smoking in service.  

The examiner then opined that:

". . . the cancer of the oropharynx extending 
into the jaw [is] most likely due to many years 
of excessive cigarette smoking.  The Raynaud's 
syndrome, which is easily documented, is also 
probably the result of longstanding use of 
tobacco with nicotine effect . . . the result of 
his continued long-term cigarette smoking after 
discharge from the military service."


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303.


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  


For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).

Secondary service connection is established for ischemic 
heart disease or other cardiovascular disease under 38 C.F.R. 
§ 3.310(b).

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

Where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310(a). VAOPGCPREC 19-
97, 62 Fed. Reg. 37,954 (1997). 

VAOPGCPREC 19-97 further notes that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

The Board is satisfied that all necessary development 
pertaining to the issues on appeal has been properly 
conducted to the extent necessary to allow for a full grant 
of benefits, and further development would only serve to 
unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. at 546 
(1991).


Service Connection

At the outset, the Board notes that the veteran's claims were 
received by VA prior to June 9, 1998, and are therefore not 
limited by the amended regulation prohibiting service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  See 38 C.F.R. § 3.300; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where a 
law or regulation changes after a claim has been filed, the 
version more favorable to the veteran applies). 

The medical evidence shows a 45-year history of tobacco use 
with nicotine dependence or "nicotine effect", as well as 
post-service diagnoses and treatment of Raynaud's syndrome 
and cancer of the jaw and mandible.  The Board therefore 
finds that the current disability requirement has been met 
for the claimed disorders on appeal.

Thus, the claims for entitlement service connection turn to 
the question of whether the competent and probative evidence 
establishes that these disabilities were incurred in or 
aggravated by the veteran's active service or otherwise 
related to service, despite first being diagnosed post-
service.

For tobacco-related claims filed prior to June 9, 1998, such 
as the present case, an extension of that inquiry includes 
the issue of whether the disease of nicotine dependence was 
actually incurred in active service, which then led to 
continued tobacco use after service, which ultimately caused 
the claimed cancer and Raynaud's syndrome.  See VAOPGCPREC 
97-17.  These questions involve both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The competent medical conclusions from several treating and 
consultative physicians, as well as the opinion of the April 
2001 VA examiner, relate the veteran's claimed disabilities 
to longstanding tobacco use, and the evidentiary record 
contains no opinion to the contrary.  The Board accords 
significant probative value to these opinions because they 
are compatible with the lay statements of record, all of 
which credibly report a long, service to post-service history 
of smoking at a rate of anywhere from two to five packs per 
day.

Treating physician Dr. MD attributed Raynaud's syndrome to a 
heavy use of nicotine, and this opinion, as well as numerous 
treating physician reports of smoking history or "habit", 
imply a dependence on nicotine.  It is impossible, however, 
to say with any degree of certainty that such dependence 
began during service, according to the April 2001 examiner, 
whose reluctance to do so appears based in large part on the 
limited evidence on point, which consists solely of the 
veteran's own reports of his in-service smoking history.  The 
examiner did not opine that nicotine dependence began after 
service.

Consequently, the April 2001 examiner's opinion suggests it 
is impossible to rule out that nicotine dependence began in 
service.  The veteran's statements of his reported in-service 
smoking are credible to the Board and demonstrate a gradual 
increase in smoking during his three years of service to the 
point that he was smoking well over a pack per day at the 
time of discharge.  

Lay statements, particularly the hearing testimony of the 
veteran's spouse, establish that immediately after separation 
from service, the veteran smoked "first thing in the 
morning" and "all day long." His attempts to quit smoking 
were unsuccessful, according to her testimony.  These 
statements intimate he was dependent on nicotine when he 
separated from service.

With the evidence in relative equipoise, the Board must find 
that nicotine dependence arose during service.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).
 
In sum, the competent and probative evidence establishes that 
in-service nicotine dependence was the proximate cause of the 
veteran's Raynaud's syndrome and jaw/mandible cancer because 
such dependence continued as was manifested by substantial 
tobacco use after service, which, in turn, caused the claimed 
disabilities.  VAOPGCPREC 97-17.

The record does not establish a supervening cause that would 
preclude service connection, such as exposure to 
environmental toxins post-service.  Similarly, there is no 
indication that the veteran experienced a full remission of 
his tobacco use post-service followed by a resumption of 
tobacco use, which would thus create a nicotine dependence 
unrelated to service.  Instead, the evidentiary record shows 
several failed attempts to quit, and continued tobacco use 
even after a physician linked smoking with Raynaud's 
syndrome, and this is indicative of a strong nicotine 
dependence with no likely remission since service.

The competent and probative evidence for and against the 
claims are in approximate balance.  Accordingly, the benefit 
of the doubt doctrine is applicable, and the claims of 
entitlement to service connection are granted.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for nicotine dependence is 
granted.

Entitlement to service connection for Raynaud's syndrome as 
secondary to in-service tobacco use and/or nicotine 
dependence is granted.

Entitlement to service connection for residuals of cancer of 
the jaw and mandible as secondary to in-service tobacco use 
and/or nicotine dependence is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

